Citation Nr: 1420283	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-11 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for postoperative residuals of left hip dislocation and history of avascular necrosis, prior to May 6, 2009.

2.  Entitlement to a rating higher than 30 percent for left hip prosthesis (previously evaluated as postoperative residuals of left hip dislocation and history of avascular necrosis), from July 1, 2010.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) as due to service-connected left hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1987 to August 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from June 2008, April 2009 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine and Detroit, Michigan.  The Veteran now resides in Michigan, so the matter is now handled by the RO in Detroit, Michigan.   

In an April 2009 rating decision, the RO granted an increased evaluation of 30 percent for the Veteran's postoperative residuals of left hip dislocation, effective January 2008, the date of the Veteran's claim.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 30 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In February 2011, the Board remanded this claim to obtain additional treatment records and to afford the Veteran a VA examination.  The Veteran was sent a letter in February 2011, requesting that he identify any additional treatment providers.  He was scheduled for a VA examination in February 2011.  The Veteran did not provide any information regarding additional treatment providers, and failed to attend his VA examination.  As such, the Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.).  That development having been completed, the claims are now ready for appellate review.

The Veteran was afforded a VA examination in October 2013.  In January 2014, the Veteran was notified that the examination report was not previously considered by the RO and he was given an opportunity to submit a waiver.  See January 2014 letter to the Veteran.  The Board notes no waiver was received.  However, the RO issued a rating decision in March 2014, which reviewed the October 2013 VA examination and continued the 30 percent evaluation for the Veteran's left hip.  Thus, a waiver for this evidence is no longer necessary.

In a March 2014 rating decision, the RO continued the assignment of a 30 percent rating for postoperative residuals of left hip dislocation, from January 30, 2008, and assigned a 100 percent rating effective May 2009 to June 2010, based on surgical or other treatment necessitating convalescence.  The RO then granted a rating of 30 percent, effective July 1, 2010, for left hip prosthesis (previously evaluated as postoperative residuals of left hip dislocation).  See March 2014 rating decision.  Therefore, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an appeal for a higher rating claim when such claim is raised by the record.  Here, the Board notes that during the March 2008 VA examination, the examiner indicated the Veteran's left hip disability had significant effects on his occupation.  As such, the Board finds that the record raises a claim for TDIU as due to service-connected left hip disability.

The issue of entitlement to a TDIU as due to service-connected left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



	


FINDINGS OF FACT

1.  Prior to May 6, 2009, the Veteran's postoperative residuals of left hip dislocation and history of avascular necrosis was not manifested by limitation of flexion of the thigh to 10 degrees.

2.  From July 1, 2010, the Veteran's left hip prosthesis is not manifested by moderately severe residuals of weakness, pain or limitation of motion.


CONCLUSIONS OF LAW

1.  Prior to May 6, 2009, the criteria for a rating higher than 30 percent for postoperative residuals of left hip dislocation and history of avascular necrosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.55, 4.71a, Diagnostic Codes 5010, 5251, 5252, 5253 (2013).  

2.  From July 1, 2010, the criteria for a rating higher than 30 percent for left hip prosthesis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.55, 4.71a, Diagnostic Code 5054 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased disability rating, the VCAA requirement is generic notice, that is, namely, evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2008 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  In any event, in his statements the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claims.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are private medical records, and post-service VA examinations and treatment records.  Virtual VA records have been reviewed.  The Board notes that a VA examination was scheduled in February 2011; however, the Veteran failed to report for this examination and has offered no statement of good cause as to why he did not attend.  He later attended a VA examination in October 2013.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Ratings

The Veteran seeks an increased rating for his left hip.  He asserts his disability is more severe than what is represented by a 30 percent rating, prior to May 6, 2009 and from July 1, 2010.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has considered the entire record, including the Veteran's VA clinical records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.

For VA compensation purposes, normal flexion of the hip is from 0 to 125 degrees, and normal abduction of the hip is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the hip is considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010 (traumatic arthritis) direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

A.  Entitlement to a Rating Higher than 30 Percent for Postoperative Residuals of Left Hip Dislocation and History of Avascular Necrosis, Prior to May 6, 2009

Facts

The Veteran was granted service connection for postoperative residuals of left hip dislocation and history of avascular necrosis in an October 1995 rating decision, at which time a noncompensable evaluation was assigned, effective August 1995.  

The Veteran submitted a claim for an increased rating in January 2008.  In a June 2008 rating decision, the disability rating was increased to 10 percent, effective January 30, 2008.  The Veteran submitted a notice of disagreement with the rating assigned, and in an April 2009 rating decision, a disability rating of 30 percent was assigned, effective January 30, 2008.  

In a March 2014 rating decision, the RO granted an evaluation of 100 percent, effective May 6, 2009 to June 30, 2010, based on surgical or other treatment necessitating convalescence.  The RO then characterized the Veteran's disability as a left hip prosthesis and assigned a disability rating of 30 percent, under a different Diagnostic Code, effective July 1, 2010.

The Veteran was afforded a VA examination in March 2008.  It was noted that he walked with a slight limp.  The Veteran reported left hip stiffness, pain, and weakness.  On physical examination, his gait was noted to be antalgic with an abnormal shoe wear pattern.  He had pain in the left hip at rest and guarding of movement.  Left hip flexion was to 25 degrees, extension was to 15 degrees, and abduction was to 30 degrees.  He could not cross his left leg over the right, but could toe out more than 15 degrees.  There was objective evidence of pain with active motion and following repetitive motion, but there were no additional limitations of range of motion after three repetitions.  An x-ray demonstrated severe osteoarthritis of the left hip with bony remodeling of the left femoral head.

VA outpatient notes indicate that the Veteran was examined in March 2009 to receive surgical clearance for a left hip prosthesis.  An x-ray demonstrated degenerative changes at the hip joints, left hip more than right, and deformity of the left hip and femur due to old injury.  He was noted to have severe osteoarthritis of the left hip and was medically cleared to undergo surgery.  The Veteran was scheduled for a left hip prosthesis in May 2009.  

Applicable Diagnostic Codes

The Veteran is rated as 30 percent disabled prior to May 6, 2009, under Diagnostic Code 5252, for limitation of flexion of the thigh.  Other applicable diagnostic codes include Diagnostic Code 5251, which contemplates limitation of extension of the thigh and Diagnostic Code 5253, which contemplates impairment of the thigh.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253.  

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5250 (ankylosis of the hip), 5254 (flail joint of the hip), and 5255 (impairment of the femur) are not applicable as there was no evidence of ankylosis, flail joint, or impairment of the femur, prior to May 6, 2009.  Accordingly, these diagnostic codes may not serve as the basis for an increased rating in this case. 

Diagnostic Code 5251 addresses limitation of extension of the thigh.  When extension is limited to 5 degrees, a maximum 10 percent rating is warranted.  

Diagnostic Code 5252 addresses limitation of flexion of the thigh.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  When flexion is limited to 30 degrees, a 20 percent rating is warranted.  When flexion is limited to 20 degrees, a 30 percent rating is warranted.  When flexion is limited to 10 degrees, then a 40 percent rating is warranted. 

Diagnostic Code 5253 addresses impairment of the thigh.  A 10 percent rating is assigned when there is limitation of rotation of the thigh, and the Veteran cannot toe-out more than 15 degrees, or when there is limitation of adduction of the thigh, and the Veteran cannot cross the legs.  When there is limitation of abduction, and motion lost beyond 10 degrees, then a 20 percent rating is assigned.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253. 

Analysis

In this case, Diagnostic Code 5251 cannot serve as a basis for an increased rating, as 10 percent is the maximum available rating under that code, and the Veteran is already in receipt of a 30 percent rating under Diagnostic Code 5252.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  Similarly, Diagnostic Code 5253 cannot serve as a basis for an increased rating, as 20 percent is the maximum available rating under that code, and the Veteran is already in receipt of a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5253. 

In order to warrant a higher rating of 40 percent under Diagnostic Code 5252, the Veteran must have a flexion of the thigh limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252. 

However, in this case, the Veteran's left hip flexion was limited, at worst, to 25 degrees flexion, as noted during March 2008 VA examination.  Therefore, based upon this measurement, the Board finds that the Veteran is not entitled to a higher rating for his left hip disability under Diagnostic Code 5252.

In considering the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use or flare-ups, there was no additional limitation of motion with repetitive motion or flare-ups found at the March 2008 VA examination.  The Board finds, in considering the foregoing and applying the above figures to the limitation of motion codes, that the criteria for more than a 30 percent rating for the left hip are not satisfied.  There is no limitation of motion due to pain that is so great and persistent so as to result in limited motion to the degree required for a higher rating of 40 percent under the cited limitation of motion code.  There is no credible evidence that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors results in the left hip being limited in motion to the extent required for a 40 percent rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left hip disability.  The symptomatology noted in the medical and lay evidence have been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5010, 5251, 5252, 5253; see also Fenderson, supra. 

The Board has also considered whether the Veteran's left hip disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence. 

The Veteran's 30 percent rating for his left hip disability contemplates his functional impairment as well as his subjective complaints of pain, stiffness, and weakness.  There was no evidence that his hip disability was manifested by flexion limited to 10 degrees, ankylosis, flail joint, or impairment of the femur.  Therefore, the Veteran's subjective complaints were included in the 30 percent rating.  

Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

B.  Entitlement to a Rating Higher than 30 Percent for Left Hip Prosthesis, from July 1, 2010 (Previously Evaluated as Postoperative Residuals of Left Hip Dislocation and History of Avascular Necrosis)

Facts

As stated previously, in a March 2014 rating decision, the RO assigned a 100 percent rating effective May 2009 to June 2010, based on surgical or other treatment necessitating convalescence.  The RO then granted a rating of 30 percent, effective July 1, 2010, for left hip prosthesis (previously evaluated as postoperative residuals of left hip dislocation).  See March 2014 rating decision.  

The Veteran asserts his disability is more severe than what is represented by a 30 percent rating.

The Board notes that the Veteran underwent a left hip prosthesis surgery in May 2009 and received a 100 percent rating for one year following, from May 2009 to June 2010.  See March 2014 rating decision.

The Veteran failed to attend a VA examination scheduled in February 2011.

The Veteran was afforded a VA examination in October 2013.  It was noted that he had a left hip replacement, but that his left hip currently had a normal range of motion with good muscle tone and strength.  The Veteran reported that he had a left hip prosthesis in 2009 and has not had any further orthopedic follow-up.  He reported taking pain medication for his hip but noted that there were no flare-ups that affected the function of his hip or thigh.  Examination revealed a left hip flexion to 120 degrees with no objective evidence of painful motion.  Extension was to 5 degrees with no objective evidence of painful motion.  Adduction was not limited such that the Veteran could not cross his legs and rotation was not limited such that the Veteran could not toe out more than 15 degrees.  The Veteran was able to perform repetitive use testing without any further limitations on range of motion.  The Veteran had no localized tenderness or pain to palpation of the hip.  Muscle strength was normal and there was no malunion or nonunion of femur, flail hip joint or leg length discrepancy.  

The examiner noted that the Veteran had no residuals from his hip replacement, except for a scar.  However, the scar was not painful or unstable and did not have a total area greater than 39 square centimeters.  The examiner indicated that the Veteran did not use any assistive devices as a normal mode of locomotion.  X-rays did not demonstrate any degenerative or traumatic arthritis.  The Veteran stated that his left hip has improved since he had his prosthesis in 2009 and that he is fully ambulatory without assistance since his surgery.

Applicable Diagnostic Codes

The Veteran is currently rated as 30 percent disabled, from July 1, 2010, under Diagnostic Code 5054, for hip replacement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054.  This is the minimum rating available.

A rating of 50 percent is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  Id.  A rating of 70 percent is warranted for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  Id.  A rating of 90 percent is warranted following implantation of prosthesis with painful motion or weakness such as to require the use of crutches.  Id.  A rating of 100 percent is warranted for one year following implantation of prosthesis.  Id.  

Analysis

As noted, to receive an increased rating of 50 percent, the Veteran must have a hip replacement with moderately severe residuals of weakness, pain, or limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054.  

Although the Veteran underwent a left hip replacement in 2009, the Veteran himself has reported that he has had no further problems with his left hip since the surgery.  See October 2013 VA examination.  Examination indicates that the Veteran has no limitation of motion, muscle strength is normal, and he ambulates without any assistance.

Therefore, based upon these findings, the Board finds that the Veteran is not entitled to a higher rating for his left hip prosthesis under Diagnostic Code 5054, from July 1, 2010, as he does not have moderately severe residuals.

In considering the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use or flare-ups, there was no additional limitation of motion with repetitive motion or flare-ups found at the October 2013 VA examination.  The Board finds that the criteria for more than a 30 percent rating for the left hip are not satisfied.  There is no limitation of motion due to pain or weakness.  In fact, the Veteran has indicated that he suffers from no residuals as a result of his left hip prosthesis.  As such, there is no credible evidence that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors results in the left hip having severe residuals to the extent required for a 50 percent rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board concludes that the medical findings on examination are in agreement with the Veteran's statements during the examination that he no longer suffers from left hip residuals.  The symptomatology noted in the medical and lay evidence have been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5010, 5251, 5252, 5253; see also Fenderson, supra. 

The Board has also considered whether the Veteran's left hip disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence. 

The Veteran's 30 percent rating for his left hip disability contemplates his functional impairment as well as his subjective complaints.  There was no evidence that his hip disability was manifested by moderately severe residuals.  Therefore, the Veteran's subjective complaints were included in the 30 percent rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Prior to May 6, 2009, entitlement to a rating higher than 30 percent for postoperative residuals of left hip dislocation and history of avascular necrosis is denied.

From July 1, 2010, entitlement to a rating higher than 30 percent for left hip prosthesis is denied.


REMAND

Pertinent to a potential TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54. 

While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Evidence on file indicates that the Veteran's left hip disability, prior to his hip replacement, had significant effects on his employment.  See March 2008 VA examination.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and should clarify whether he wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim. 

After all appropriate development has been completed, the Veteran's TDIU as due to service-connected left hip disability claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken. In the event that he does not, this fact should be annotated for the file and no further action is required.

2.  Obtain and associate with the claims file all updated treatment records.

3.  After the above development has been completed, if necessary, schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background. 

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's service-connected postoperative residuals of left hip dislocation and history of avascular necrosis and left hip prosthesis, without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or behalf of the Veteran.  The rationale for any opinion offered should be provided.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

5.  After all of the above actions have been completed, readjudicate the claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


